Citation Nr: 0802742	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-15 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture of the left elbow with ulnar 
neuropathy.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to October 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In this decision the RO denied a 
rating in excess of 10 percent for service-connected 
residuals of a fracture of the veteran's left elbow with 
ulnar neuropathy.  In a subsequent rating decision in 
December 2006, the RO increased the veteran's rating for 
residuals of a fracture of the left elbow with ulnar 
neuropathy to 30 percent, effective in May 2003.

In September 2007, the veteran testified before the 
undersigned at a Board hearing at the RO.  A transcript of 
the hearing has been incorporated into the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran is service-connected for residuals of a left 
elbow fracture with left ulnar neuropathy.  He seeks a higher 
than 30 percent evaluation.  His disability warrants 
consideration under VA's Schedule of Ratings pertaining to 
the musculoskeletal system, namely the elbow and forearm 
(38 C.F.R. § 4.71a, Diagnostic Codes 5205-5209), as well as 
VA's Schedule of Ratings pertaining to diseases of the 
peripheral nerves, namely the ulnar nerve (38 C.F.R. § 4.124, 
Diagnostic Code 8516).  

When increasing the veteran's rating to 30 percent in 
December 2006, the RO found that the veteran met the criteria 
under Code 8516 for severe incomplete paralysis of the left 
finger and wrist movements.  However, the RO did not comment 
on the criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 
5205-5209, with respect to any orthopedic impairment 
involving the veteran's left elbow and forearm.  Moreover, 
the medical findings on file are presently insufficient to 
properly evaluate the veteran's service-connected left elbow 
disability under such pertinent codes.  

In this respect, the medical evidence includes an August 2003 
VA peripheral nerve examination report, and VA outpatient 
records from a neurology clinic.  The evidence does not 
include a VA orthopedic examination report that assesses the 
degree of any orthopedic impairment the veteran may have due 
to his service-connected left elbow disability.  Such an 
examination is particularly important in light of a July 2004 
VA physical therapy consult note listing limited upper 
extremity range of motion as one of the veteran's problems, 
the veteran's September 2007 hearing testimony that he has to 
limit and guard his left arm activities at work due to pain, 
and an October 2007 VA neurology consult record reflecting 
the veteran's report that his left arm was "virtually non-
functional", along with a recommendation that he undergo 
surgical re-evaluation.  

Accordingly, the veteran must be afforded a VA orthopedic 
examination so that a properly informed decision can be made 
on this claim.  See 38 U.S.C.A. § 5103A(d).  Furthermore, the 
veteran should be given the opportunity to provide any 
additional information and/or medical records relevant to his 
claim for an evaluation in excess of 30 percent for residuals 
of a fracture of the left elbow with ulnar neuropathy, to 
include records pertaining to the aforementioned surgical re-
evaluation of the left elbow.  See 38 U.S.C.A. § 5103A(b).

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Ask the veteran to identify any 
relevant medical records concerning his 
service-connected residuals of a left 
elbow fracture with left ulnar neuropathy 
that have not already been obtained.  The 
RO should obtain copies of pertinent 
records from all identified treatment 
sources, following the procedures set 
forth in 38 C.F.R. § 3.159 and associate 
them with the veteran's claims file.  If 
any identified records cannot be obtained, 
this fact should be documented in the 
claims file.

2.  Following the action taken above and 
ascertaining if all pertinent medical 
records have been obtained, the veteran 
should be scheduled for a VA orthopedic 
examination to determine the current 
severity of his left elbow disability.  It 
is imperative that the claims file be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  Range of motion 
testing of the left forearm should be 
accomplished to allow for application of 
VA rating criteria.  In conducting such 
testing, the examiner should indicate the 
point (in degrees) at which any motions 
are limited by pain.  The examiner should 
also report whether any additional 
functional loss should be expected due to 
pain, weakness, fatigue, and 
incoordination, including during flare- 
ups.

3.  Thereafter, the RO should review the 
record and determine if the claim for an 
evaluation in excess of 30 percent for 
residuals of a fracture of the left elbow 
with ulnar neuropathy can be granted.  If 
the benefit remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



